Citation Nr: 1104096	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for peripheral 
neuropathy of the right lower extremity.

2.	Entitlement to a rating in excess of 20 percent for peripheral 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which continued the 20 percent rating for 
peripheral neuropathy of the right and left lower extremities.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND


In a November 2008 decision, the Board remanded the claims for 
entitlement to an increased rating for peripheral neuropathy of 
the left and right lower extremities to obtain any additional 
records that are pertinent to the claim and arrange for the 
Veteran to undergo a VA neurological examination.  In the SSOC 
dated in May 2009, the RO refers to a March 2009 neurological 
examination.  However, the March 2009 examination report is not 
of record.  Under these circumstances, the Board is obliged to 
remand these issues to the RO to obtain the March 2009 report.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Obtain a copy of the March 2009 neurological 
examination report and associate it with the 
claims folder.  
Then the case should be returned to the Board 
for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


